Exhibit 99.1 COMPROMISE AND STANDSTILL AGREEMENT This Compromise and Standstill Agreement (the “Agreement”) is made and entered into effective as of the 30th day of April 2009 by and among Neuberger Berman Management LLC (“Neuberger Berman”) and Arthur D. Lipson, Western Investment LLC, Western Investment Hedged Partners L.P., Western Investment Activism Partners LLC, Western Investment Institutional Partners, LLC, Western Investment Total Return Partners L.P., Western Investment Total Return Fund Ltd., Benchmark Plus Institutional Partners, L.L.C., Benchmark Plus Partners, L.L.C. and Benchmark Plus Management, L.L.C.Mr. Lipson, Western Investment LLC, Western Investment Hedged Partners L.P., Western Investment Activism Partners LLC, Western Investment Institutional Partners, LLC, Western Investment Total Return partners L.P., Western Investment Total Return Fund Ltd., Benchmark Plus Institutional Partners, L.L.C., Benchmark Plus Partners, L.L.C., and Benchmark Plus Management, L.L.C., and each of their officers, directors and present or future affiliates (as defined in the Securities Exchange Act of 1934, as amended, “Affiliates”) (collectively, referred to herein as “Western”). WHEREAS, Neuberger Berman is an investment adviser registered with the Securities and Exchange Commission (“SEC”) under the Investment Advisors Act of 1940, as amended, and is the investment manager to Neuberger Berman California Intermediate Municipal Fund Inc. (“NBW”), Neuberger Berman Dividend Advantage
